REDMANN, Judge.
This appeal and its answer question quantum of general damages for personal injury.
An internist testified that plaintiff wife suffered lacerations of forehead and scalp; a brain concussion which temporarily deprived her of “good contact with reality” and permanently destroyed all memory of the accident and 24 hours of treatment; knee bruising; pain from neck, shoulder and anterior chest wall muscle spasm, initially requiring frequent opiates; and aggravation of a depressive reaction, causing melancholy and withdrawal. However, the consulting orthopedist who first saw her five days after the accident found no objective signs of injury at that time except bruised knees. He found no muscle spasm until about five weeks post-accident. 'The orthopedist felt that voluntary restriction of neck movements (to avoid pain) “caused more muscle spasm, more tenseness and more discomfort and the snowball built.” He found it not abnormal that her complaints lasted five months, and believed them sincere.
We conclude that the general damages award of $7,500 was not an abuse, either by excessiveness or inadequacy, of the trial court’s “much discretion”, C.C. art. 1934(3).
Affirmed.